Citation Nr: 1016659	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-18 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for the Veteran's 
service-connected basal cell carcinoma, nose. 

2.  Entitlement to service connection for basal cell 
carcinoma, new primary site on right side of nose.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1969 to 
September 1981, from July 1992 to June 1993 and from 
September 1998 to February 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, that denied the benefits sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The Board is of the opinion that the Veteran's claim for 
entitlement to service connection for basal cell carcinoma is 
inextricably intertwined with the claim for entitlement to a 
compensable rating for basal cell carcinoma.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricable intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  In this 
case, the Veteran's claim from August 2006 appears to have 
been for an increased rating for currently service-connected 
basal cell carcinoma.  However, after a VA examination, which 
will be addressed below, the RO treated the claim as an 
initial service connection claim.  Accordingly, both issues 
must be addressed together. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a compensable rating 
for his service-connected basal cell carcinoma.  The RO has 
treated this as a claim for service connection for basal cell 
carcinoma at a new site.  The Board finds that these claims 
are inextricably intertwined and that additional development 
is necessary with respect to both issues.  Accordingly, 
further appellate consideration will be deferred and this 
matter is remanded to the RO/AMC for further action as 
described below.

The Veteran was first granted entitlement to service 
connection for basal cell carcinoma in October 1999.  A 
noncompensable rating was assigned from February 16, 1999, 
the day after the Veteran's release from active service.  In 
its rating decision the RO indicated that the basal cell 
carcinoma was located on the Veteran's nose, but that it had 
been excised and the Veteran was not currently having any 
problems in relation to that carcinoma.  In a July 2003 
increased rating claim the Veteran stated that that he had 
been treated for this condition again in both September 2001, 
sometime in 2002 and in July 2003.  A January 2004 rating 
decision was issued continuing the noncompensable rating and 
finding that there was no evidence of disfigurement, 
limitation of motion due to scarring, pain on examination of 
scars, frequent loss of covering of skin over scar, or 
impairment of function, and no evidence of skin malignancy 
requiring therapy comparable to that used to systemic 
malignancies.  The Veteran again filed for an increase rating 
in August 2006.  A VA examination was conducted in December 
2006 and VA and private treatment records were obtained.  The 
VA examiner indicated that it was unlikely that if the lesion 
was cancerous, that it was related to the original cancer.  
It was indicated that a biopsy had been performed, but no 
report was included in the claims file or mentioned in the 
examiner's report.  Furthermore, the examiner indicated that 
the claims file was not available for review.  

Based on this examination report the RO appears to have 
started treating the claim as a service connection claim 
rather than an increased rating claim.  However, this 
examination is inadequate for VA rating purposes, and the 
Veteran's exact condition is not clearly ascertainable from 
the evidence currently of record.  Accordingly, the Board 
finds that a new examination is necessary for both the claim 
for an increased rating and the claim for initial service 
connection for a new basal cell carcinoma.  Furthermore, as 
the claim is being remanded, the RO/AMC should conduct all 
appropriate development, to include providing the Veteran 
with VCAA-complaint notice as to the service connection and 
increased rating claims and obtaining any pertinent 
outstanding post-service treatment records. 

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should provide the Veteran 
with VCAA-compliant notice regarding his 
claim for an increased rating and his 
claim for service connection and inquire 
whether the Veteran has undergone any 
treatment for his generalized anxiety 
disorder since May 2007.  If the Veteran 
indicates that he has received any 
treatment or evaluations, or indicates 
that any other treatment records are 
outstanding, the RO/AMC should obtain and 
associate those records with the claims 
file.  In addition, the RO/AMC should 
obtain the biopsy report indicated in the 
December 2006 examination report and 
associate it with the claim file.

2.  Thereafter, the Veteran should be 
afforded a dermatology examination to 
determine the nature and severity of any 
claimed basal cell carcinoma or residuals 
thereof.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder must be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examiner should note in the examination 
report that the claims folder and remand 
have been reviewed.  Any appropriate 
evaluations, studies and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.  A rationale for 
all opinions offered should be included in 
the report provided.  The examiner is also 
asked to express an opinion as to whether 
the Veteran currently has any identifiable 
residuals of his basal cell carcinoma.  If 
not, the examiner is asked to comment on 
the current symptoms associated with the 
claims file that show treatment for a 
lesion on the Veteran's nose and whether 
such lesion is associated with the basal 
cell carcinoma which was excised.  

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

